Title: To Benjamin Franklin from the Marquise de Boulainvilliers, 4 June 1779
From: Boulainvilliers, Marie-Madeleine-Adrienne d’Hallencourt Bernard, marquise de
To: Franklin, Benjamin


ce 4 juin [1779]
Puisque nous n’allons point a passy il faut aumoins avoir lhonneur et le plaisir de nous rapeller au souvenir de Monsieur francklin; il y a des Siecles qu’il n’a eu le bontés de se Souvenir de nous: sa bonne amie s’en plaint parcequelle luy est: toujours tres attachée. Elle sera saigné demain samedy et gardera quelques jours la Maison: Monsieur francklin deveroit bien nous faire lhonneur de venir diner avec Nous les premiers jours de la semaine prochainne le plus tot sera le Mieux nous le prions seulement de vouloir bien nous Mander le jour pour pouvoir luy donner des personnes de sa Connaissance. Monsieur de boulainvilliers est toujours incomodés il Compte partir incessament pour les eaux de Spa: si Monsieur francklin veut venir prendre du thè un de Ces jours independamment du diner il nous trouvera car nous ne sortons point; nous le prions de permettre que nous disions Mille choses a Monsieur son petit fils; nous esperons aussi avoir lhonneur de le voir.
